Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  There is no support for the recitation in claims 1 and 7 of “one end face of the first insulator part projecting more toward the one side in the axial direction than the external contact or the internal contact”.  Therefore this limitation will be considered to the extent that it can be understood.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter noted above as being non-enabled must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless —
(a)}(1} the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	Claim(s) 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki 10601191.
	Regarding claim 1, Yamazaki (Figure 4) discloses a connector comprising: an internal contact 14 extending in an axial direction and disposed at an inner position in a radial direction; an external contact 3 extending in the axial direction and disposed at an outer position in the radial direction; and an insulator 2,4 disposed between the internal contact and the external contact, wherein at least one of the internal contact and the external contact includes, on one side in the axial direction, a mating part 11 to be mated with a corresponding counterpart contact at a predetermined radial contact pressure, the insulator includes a first insulator part 4 exposed to the one side in the axial direction, and a second insulator part 2 disposed on the other side in the axial direction relative to the first insulator part, and 
Regarding claim 5, Yamazaki discloses the first insulator part 4 has a relative permittivity equivalent to that of the second insulator part 2.
	Regarding claim 6, Yamazaki discloses the first insulator part 4 is integrally coupled to the second insulator part 2 due to them being secured to the external contact 3.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claims 2, 4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki as applied to claim 1 above, and further in view of Meynier 5611707.
	Regarding claim 2, Meynier (column 3, lines 5-6)) discloses the mating part includes a plurality of mating claw portions (at 10) disposed on the one side in the axial direction and having a substantially divided cylindrical shape as a whole, and a supporting cylindrical portion (unnumbered) for integrally supporting the plurality of mating claw portions at one ends thereof with a plurality of slits being interposed between the plurality of mating claw portions, and the first insulator part is disposed within a regional range closer to the one side in the axial direction than the supporting cylindrical portion, and 
	Regarding claim 4, Meynier (front page) discloses the internal contact includes a penetration part 21 that penetrates the insulator, a projecting end part 22 that projects more toward the one side in the axial direction than the first insulator part, and a protrusion (unnumbered) that protrudes in the radial direction toward the first insulator part 23 from the penetration part, and to provide the internal contact of Yamazaki with this type of structure thus would have been obvious, to better secure the internal contact to the insulator.
	Regarding claim 7, Yamazaki discloses the male connector member, as described above. Meynier discloses a female connector member 2 including: an internal contact 21 extending in an axial direction and disposed at an inner position in a radial direction; an external contact 20,26 extending in
the axial direction and disposed at an outer position in the radial direction; and an insulator 23 disposed between the internal contact and the external contact, and to provide Yamazaki with this type of female connector thus would have been obvious, to complete a circuit with the male connector 10.
	Regarding claim 9, the recited structure is disclosed by Yamazaki as modified by Meynier as noted above.
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Meynier as applied to claim 2 above, and further in view of Burris et al 7828594.
	Burris et al (Figure 3B) disclose the width of the slit (along line 103) is set to have a larger width on a base end side and to have a smaller width on a tip side of the plurality of mating claw portions 310, and to form the slits of Yamazaki in this way thus would have been obvious, for greater resiliency.
Applicant's arguments filed January 6, 2022 have been fully considered but they are not persuasive.  The arguments presented by Applicant are directed to subject matter not enabled by the specification or drawings.  Thus the applied art is deemed to meet said subject matter.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/GARY F PAUMEN/Primary Examiner, Art Unit 2833